Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 179







State of North Dakota, 		Plaintiff and Appellee



v.



Erick Roy Penor, 		Defendant and Appellant







No. 20100042







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Tyrone J. Turner, Courthouse, 514 E. Thayer Ave., Bismarck, N.D. 58501, for plaintiff and appellee.



Carey A. Goetz, P.O. Box 1695, Bismarck, N.D. 58502-1695, for defendant and appellant.

State v. Penor

No. 20100042



Per Curiam.

[¶1]	Erick Penor appeals from a criminal judgment entered after a jury found him guilty of unauthorized use of a motor vehicle.  On appeal, Penor argues insufficient evidence exists to support the guilty verdict.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner